DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al (Fig. 3B).
Regarding claim 1, Das et al (Fig. 3B) discloses an amplifier circuit comprising a state machine circuit (50) comprising a plurality of states (output signals of 50) and wherein the plurality of states (output signals of 50) of the state machine circuit (50) identify operational modes (high power mode, lower power mode,  active mode, inactive mode) associated with the tracker circuit (16B) and wherein at least one operational mode (high power mode) comprises one or more voltage levels (output signals of 28) associated therewith, and wherein a transition between the operational modes (high power mode, lower power mode,  active mode, inactive mode) of the tracker circuit (16B) is controlled by a digital selection signal (output signal of 42) received from a digital communication interface (42).
Regarding claim 7, wherein the plurality of states (output signals of 50) of the state machine circuit (50) further identify at least one inactive operational mode (when the output voltage of the element 28 is zero).

Regarding claims 9 and 19, wherein the operational modes (high power mode, lower power mode, active mode, inactive mode) comprise an envelope tracking mode (active mode).
Regarding claims 10 and 20, wherein the operational modes (high power mode, lower power mode, active mode, inactive mode) comprise an average power tracking mode (lower power mode).
Regarding claim 11, wherein the operational modes (high power mode, lower power mode, active mode, inactive mode) comprise a non-tracking mode (inactive mode).
Regarding claim 12, Das et al (Fig. 3B) discloses an amplifier circuit comprising a state machine circuit (50) comprising a plurality of states (output signals of 50) and wherein the plurality of states (output signals of 50) of the state machine circuit (50) identify operational modes (high power mode, lower power mode,  active mode, inactive mode) associated with the tracker circuit (16B) and wherein at least one operational mode (high power mode) comprises one or more voltage levels (output signals of 28) associated therewith, wherein a transition between the operational modes (high power mode, lower power mode,  active mode, inactive mode) of the tracker circuit (16B) is controlled by a digital selection signal (output signal of 42) received from a digital communication interface (42), and a level selector circuit (42) which is configured to generate the digital selection signal (output signal of 42) based on a measurement of a parameter associated with the PA circuit (26).
Regarding claim 18, wherein the operational modes (high power mode, lower power mode, active mode, inactive mode) comprise one or more (off mode) of an off mode (inactive mode), a standby mode and an idle mode.


Allowable Subject Matter
Claims 2-6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2644